Exhibit 10.1

 

Execution Copy

 

 

$2,000,000,000
CREDIT AGREEMENT

 

dated as of
August 6, 2012

 

AMONG

 

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Borrower,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

 

and

 

BARCLAYS BANK PLC
as the Syndication Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

 

and

 

BARCLAYS BANK PLC
as the Joint Lead Arrangers and the Joint Book Managers

 

 

2012 Six-Month Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. DEFINITIONS

1

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

23

SECTION 1.03

Accounting Terms; Changes in GAAP

22

SECTION 1.04

Interpretation

23

 

 

ARTICLE II. THE CREDITS

24

 

 

SECTION 2.01

Commitments

24

SECTION 2.02

Loans and Borrowings

24

SECTION 2.03

Requests for Borrowings

25

SECTION 2.04

Intentionally Deleted

26

SECTION 2.05

Intentionally Deleted

26

SECTION 2.06

Intentionally Deleted

26

SECTION 2.07

Funding of Borrowings

26

SECTION 2.08

Interest Elections

27

SECTION 2.09

Termination and Reduction of Commitments

28

SECTION 2.10

Repayment of Loans; Evidence of Debt

29

SECTION 2.11

Prepayment of Loans

29

SECTION 2.12

Fees

30

SECTION 2.13

Interest

31

SECTION 2.14

Alternate Rate of Interest

32

SECTION 2.15

Increased Costs

32

SECTION 2.16

Break Funding Payments

33

SECTION 2.17

Taxes

34

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

35

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

37

SECTION 2.20

Telephonic Notices

37

SECTION 2.21

Defaulting Lenders

38

 

 

ARTICLE III. CONDITIONS PRECEDENT

39

 

 

SECTION 3.01

Conditions Precedent to the Initial Credit Event

39

SECTION 3.02

Conditions Precedent to All Credit Events

41

SECTION 3.03

Delivery of Documents

41

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

41

 

 

SECTION 4.01

Organization and Qualification

42

SECTION 4.02

Authorization, Validity, Etc.

42

 

i

--------------------------------------------------------------------------------


 

SECTION 4.03

Governmental Consents, Etc.

42

SECTION 4.04

No Breach or Violation of Agreements or Restrictions, Etc

42

SECTION 4.05

Properties

43

SECTION 4.06

Litigation and Environmental Matters

43

SECTION 4.07

Financial Statements

43

SECTION 4.08

Disclosure

44

SECTION 4.09

Investment Company Act

44

SECTION 4.10

ERISA

44

SECTION 4.11

Tax Returns and Payments

44

SECTION 4.12

Compliance with Laws and Agreements

45

SECTION 4.13

Purpose of Loans

45

SECTION 4.14

Foreign Assets Control Regulations, etc.

45

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

46

 

 

SECTION 5.01

Financial Statements and Other Information

46

SECTION 5.02

Existence, Conduct of Business

48

SECTION 5.03

Payment of Obligations

48

SECTION 5.04

Maintenance of Properties; Insurance

48

SECTION 5.05

Books and Records; Inspection Rights

49

SECTION 5.06

Compliance with Laws

49

SECTION 5.07

Use of Proceeds

49

 

 

ARTICLE VI. NEGATIVE COVENANTS

49

 

 

SECTION 6.01

Liens

49

SECTION 6.02

Fundamental Changes

50

SECTION 6.03

Restricted Payments

51

SECTION 6.04

Transactions with Affiliates

51

SECTION 6.05

Restrictive Agreements

51

SECTION 6.06

Ratio of Consolidated Indebtedness to Consolidated EBITDA

52

 

 

ARTICLE VII. EVENTS OF DEFAULT

52

 

 

SECTION 7.01

Events of Default and Remedies

52

 

 

ARTICLE VIII. THE ADMINISTRATIVE AGENT

55

 

 

SECTION 8.01

Appointment, Powers and Immunities

55

SECTION 8.02

Reliance by Administrative Agent

55

SECTION 8.03

Defaults; Events of Default

56

SECTION 8.04

Rights as a Lender

56

SECTION 8.05

INDEMNIFICATION

56

SECTION 8.06

Non-Reliance on Agents and other Lenders

57

SECTION 8.07

Action by Administrative Agent

57

SECTION 8.08

Resignation or Removal of Administrative Agent

58

SECTION 8.09

Duties of Syndication Agent

58

SECTION 8.10

Trust Indenture Act

58

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX. INTENTIONALLY DELETED

56

 

 

ARTICLE X. MISCELLANEOUS

58

 

 

SECTION 10.01

Notices, Etc.

59

SECTION 10.02

Waivers; Amendments

60

SECTION 10.03

Payment of Expenses, Indemnities, etc.

61

SECTION 10.04

Successors and Assigns

63

SECTION 10.05

Assignments and Participations

64

SECTION 10.06

Survival; Reinstatement

66

SECTION 10.07

Counterparts; Integration; Effectiveness

66

SECTION 10.08

Severability

67

SECTION 10.09

Right of Setoff

67

SECTION 10.10

Governing Law; Jurisdiction; Consent to Service of Process

67

SECTION 10.11

WAIVER OF JURY TRIAL

68

SECTION 10.12

Confidentiality

69

SECTION 10.13

Interest Rate Limitation

69

SECTION 10.14

EXCULPATION PROVISIONS

70

SECTION 10.15

Patriot Act

70

SECTION 10.16

No Advisory or Fiduciary Responsibility

70

SECTION 10.17

Liability of Delegate

71

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01

Commitments

Schedule 6.05

Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit 1.01-A

Form of Assignment and Acceptance

Exhibit 1.01-B

Intentionally Deleted

Exhibit 1.01-C

Form of Committed Note

Exhibit 1.01-D

Intentionally Deleted

Exhibit 2.03

Form of Borrowing Request

Exhibit 2.06

Intentionally Deleted

Exhibit 2.07

Form of Notice of Account Designation

Exhibit 2.08

Form of Interest Election Request

Exhibit 2.11

Form of Notice of Prepayment

Exhibit 5.01

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of August 6, 2012 (this “Agreement”), is among:

 

(a)                                 Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the “Borrower”);

 

(b)                                 the banks and other financial institutions
listed on the signature pages hereof under the caption “Lenders” (the “Lenders”
and together with each other Person that becomes a Lender pursuant to Section
10.05, collectively, the “Lenders”);

 

(c)                                  Wells Fargo Bank, National Association, a
national banking association, individually as a Lender and as the administrative
agent for the Lenders (in such latter capacity together with any other Person
that becomes Administrative Agent pursuant to Section 8.08, the “Administrative
Agent”); and

 

(d)                                 Barclays Bank PLC as the Syndication Agent
(the “Syndication Agent”).

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that a credit facility be extended to it pursuant to
which the Borrower may borrow from the Lenders (i) to back commercial paper
issuances and (ii) for other general partnership purposes.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

SECTION 1.01              Defined Terms.As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i)

 

--------------------------------------------------------------------------------


 

above is an individual, any member of the immediate family (including parents,
siblings, spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  For purposes of
this definition, any Person that owns directly or indirectly 25% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 25% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(v) hereof).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1%, (b)
the Prime Rate in effect for such day, and (c) the LIBOR Rate for a one (1)
month Interest Period that begins on such day (and if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, as to any ABR Borrowing or any LIBOR Borrowing, as
the case may be, at any time and from time to time, a percentage per annum equal
to the applicable percentage set forth below for the corresponding Performance
Level set forth below:

 

Performance
Level

 

LIBOR Borrowings
Applicable
Margin Percentage

 

ABR Borrowings
Applicable
Margin Percentage

 

I

 

0.975

%

0.000

%

II

 

1.075

%

0.075

%

III

 

1.300

%

0.300

%

IV

 

1.375

%

0.375

%

V

 

1.450

%

0.450

%

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment.  If the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.

 

“Available Cash” has the meaning specified in the Third Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of May 18, 2001.

 

“Availability Period” means the period from the Effective Date, to the earlier
of the Maturity Date and the date of termination of the Total Commitment.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Borrower” has the meaning specified in the introduction to this Agreement.

 

“Borrowing” means a borrowing comprised of Committed Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Date” means the Business Day upon which any Loan is to be made
available to the Borrower.

 

“Borrowing Request” has the meaning specified in Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, New York, New York, or Charlotte,
North Carolina, are authorized or required by law to remain closed; provided
that, when used in connection with a rate of interest determined by reference to
LIBOR, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and

 

--------------------------------------------------------------------------------


 

the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“Change in Control” means any of (a) the acquisition through beneficial
ownership or otherwise after the date hereof by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date hereof) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date hereof), excluding
the Permitted Holders, of 30% of the Voting Stock of the General Partner or (b)
individuals who, at the beginning of any period of twelve (12) consecutive
months, constitute the Delegate’s Board of Directors cease for any reason (other
than death or disability) to constitute a majority of the Delegate’s Board of
Directors then in office.

 

“Change in Control Event” means the execution of any definitive agreement which,
when fully performed by the parties thereto, would result in a Change in
Control.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.  If any Lender (or its applicable lending office or
its holding company, as the case may be) shall be, or shall determine itself to
be, required by any law, rule, regulation, request, guideline or directive
(whether or not having the force of law) relating to capital requirements
adopted after the date of this Agreement or any change in the interpretation or
application of any thereof by any Governmental Authority after the date of this
Agreement (each a “Capital Requirement”) to maintain (and in any such case such
Lender, lending office or holding company, as the case may be, does in fact
maintain) capital against such Lender’s unused Commitment (or any portion
thereof), in whole or in part as a result of such unused Commitment (or
portion), either alone or in combination with any proposed or agreed extension
thereof (whether or not such extension shall be by its terms at the time be
effective), extending or being deemed to extend for a period of more than one
(1) year from its inception or to have an original maturity of more than one (1)
year or otherwise to last for a period of time sufficient to require maintenance
of capital against it, a “Change in Law” shall be deemed to have occurred for
purposes of Section 2.15(b) with respect to such Capital Requirement. 
Notwithstanding the foregoing, for purposes of this Agreement all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.

 

“Charges” has the meaning specified in Section 10.13.

 

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced in
its entirety pursuant to Section 2.21, or (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.05. 
The amount of each Lender’s Commitment on the date of this Agreement is set
forth on Schedule 1.01 hereto, or in the Register maintained by the
Administrative Agent pursuant to Section 10.05.

 

“Committed Loan” means a Loan made pursuant to Section 2.03.

 

“Committed Note” means a promissory note of the Borrower payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

 

“Communications” has the meaning specified in Section 10.01.

 

“Company Debt Rating” means, with respect to the Borrower as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Borrower.  For purposes of the foregoing:

 

(a)         if, at any time, neither S&P nor Moody’s shall have in effect a
Company Debt Rating, the Applicable Margin or the Facility Fee Rate, as the case
may be, shall be set in accordance with Performance Level V under the definition
of “Applicable Margin” or “Facility Fee Rate”, as the case may be;

 

(b)         if the ratings established by S&P and Moody’s shall fall within
different Performance Levels, the Applicable Margin or the Facility Fee Rate, as
the case may be, shall be based upon the higher rating; provided, however, that,
if the lower of such ratings is two (2) or more Performance Levels below the
higher of such ratings, the Applicable Margin or the Facility Fee Rate, as the
case may be, shall be based upon the rating that is one Performance Level lower
than the higher rating;

 

(c)          if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is announced
publicly by the rating agency making such change; and

 

--------------------------------------------------------------------------------


 

(d)         if S&P or Moody’s shall change the basis on which ratings are
established by it, each reference to the Company Debt Rating announced by S&P or
Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the case
may be.

 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Borrower and the Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, EBITDA of the Borrower and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Indebtedness” means, at the date of any determination thereof,
Indebtedness of the Borrower and the Subsidiaries determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Assets after deducting therefrom: (a) all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
twelve (12) months after the time as of which the amount thereof is being
computed; and (ii) current maturities of long-term debt; and (b) the value, net
of any applicable reserves and accumulated amortization, of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on a consolidated balance sheet of
the Borrower and the Subsidiaries for their most recently completed fiscal
quarter, prepared in accordance with GAAP.

 

“Credit Event” means the making of any Loan.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Committed Loans at such time.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit (unless such failure is being contested in good faith
by appropriate proceedings), (c) failed, within three (3) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
(unless such failure is being contested in good faith by appropriate

 

--------------------------------------------------------------------------------


 

proceedings), (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, or (e) (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. 
Notwithstanding the foregoing, no Lender shall be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.  For
avoidance of doubt (A) an assignee of a Defaulting Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the fact that it is an assignee of a
Defaulting Lender, (B) neither the reallocation of funding obligations provided
for in Section 2.21 as a result of a Lender being a Defaulting Lender nor the
performance by non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
non-Defaulting Lender and (C) when a Defaulting Lender ceases to be a Defaulting
Lender (due to assignment to a new or existing Lender, commitment reduction
pursuant to Section 2.21 or otherwise) all commitment reallocations under
Section 2.21 shall be promptly adjusted.

 

“Delegate” means Kinder Morgan Management, LLC, a Delaware limited liability
company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, with respect to any Person for any period (without duplication),
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), and (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and expenses associated with any letters of credit or
Indebtedness, including in connection with the repurchase or repayment thereof,
including any premium and acceleration of fees or discounts and other expenses,
plus (b) the amount of cash dividends actually received during such period by
such Person on a consolidated basis from unconsolidated Subsidiaries of such
Person (provided that any such cash dividends actually received within thirty
(30) days after the last day of any fiscal quarter attributable to operations
during such prior fiscal quarter shall be deemed to have been received

 

--------------------------------------------------------------------------------


 

during such prior fiscal quarter and not in the fiscal quarter actually
received) minus (c) each of the following (i) all non-cash items of income or
gain of such Person which were included in determining such consolidated Net
Income for such period, (ii) any cash payments made during such period in
respect of items described in clause (a)(iv) above subsequent to the fiscal
quarter in which the relevant non-cash charges or losses were reflected as a
charge in determining consolidated Net Income and (iii) equity earnings from
unconsolidated Subsidiaries, in each case determined in accordance with GAAP.

 

“Effective Date” means the date occurring on or before August 28, 2012, on which
the conditions specified in Section 3.01 are satisfied (or waived in accordance
with Section 10.02).

 

“Eligible Assignee” means (a) any Lender; (b) any Affiliate of any Lender; (c)
an Approved Fund and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

 

“Event of Default” has the meaning specified in Section 7.01.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any
Obligation, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.17(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.17(a) and (d) any U.S. Federal withholding
Taxes imposed by FATCA.

 

“Execution Date” means the earliest date upon which all of the following shall
have occurred: counterparts of this Agreement shall have been executed by the
Borrower and each Lender listed on the signature pages hereof and the
Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Borrower and each Lender and the
Administrative Agent.

 

“Facility Fee” has the meaning specified in Section 2.12(a).

 

“Facility Fee Rate” means at any time and from time to time, a percentage per
annum equal to the applicable percentage set forth below for the corresponding
Performance Level set forth below:

 

Performance
Level

 

Facility Fee Rate

 

I

 

.150

%

II

 

.175

%

III

 

.200

%

IV

 

.250

%

V

 

.300

%

 

The Facility Fee Rate shall be determined by reference to the Performance Level
in effect from time to time and any change in the Facility Fee Rate shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

 

--------------------------------------------------------------------------------


 

interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” has the meaning specified in Section 2.12(c).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

 

“General Partner” means Kinder Morgan G.P., Inc., a Delaware corporation.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term

 

--------------------------------------------------------------------------------


 

Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least twenty (20) years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Borrower or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others (provided that in the
event that any Indebtedness of the Borrower or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Borrower, as the
case may be, the aggregate amount of the outstanding Indebtedness of the
Borrower and the Subsidiaries in respect thereof shall be determined by
reference to the primary Indebtedness so guaranteed, and without duplication by
reason of the existence of any such guarantee), (g) all Capital Lease
Obligations of such Person, (h) all obligations of such Person as an account
party in respect of (i) the full face amount of all letters of credit (drawn or
undrawn) supporting the exposure of such Person under Hedging Agreements and
(ii) the drawn portion of all other letters of credit and letters of guaranty,
(i) all obligations, contingent or otherwise, of such Person in respect of
funded bankers’ acceptances and (j) Hybrid Securities.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness

 

--------------------------------------------------------------------------------


 

provide that such Person is not liable therefor: provided that Indebtedness
shall not include (1) non-recourse debt, (2) performance guaranties, (3)
monetary obligations or guaranties of monetary obligations of Person as lessees
under leases that are in accordance with GAAP, recorded as operating leases, and
(4) guarantees by such Person of obligations of others which are not obligations
described in clauses (a) through (j) of this definition, and provided further,
that where any such indebtedness or obligation of such Person is made jointly,
or jointly and severally, with any third party or parties other than any
Subsidiary of such Person, the amount thereof for the purpose of this definition
only shall be the pro rata portion thereof payable by such Person, so long as
such third party or parties have not defaulted on its or their joint and several
portions thereof and can reasonably be expected to perform its or their
obligations thereunder.  For the avoidance of doubt, except as expressly
provided in clause (h)(i) above, “Indebtedness” of a Person in respect of such
letters of credit shall include, without duplication, only the principal amount
of the unreimbursed obligations of such Person in respect of such letters of
credit that have been drawn upon by the beneficiaries to the extent of the
amount drawn, and shall include no other obligations in respect of such letters
of credit.

 

“Indemnified Parties” has the meaning specified in Section 10.03.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

 

“Information Memorandum” means the Executive Summary dated July, 2012.

 

“Interest Election Request” has the meaning specified in Section 2.08.

 

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and (iii)
any non-cash interest payments or accruals, all determined in accordance with
GAAP, less (b) Interest Income of such Person for such period.

 

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of
three (3) months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and on the numerically corresponding
day in the calendar month that is one (1), two (2), three (3) or six (6) months
thereafter, as the Borrower

 

--------------------------------------------------------------------------------


 

may elect and is available, provided (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of any Eurodollar Borrowing,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Lenders” has the meaning specified in the introduction to this Agreement.

 

“LIBOR” means for any Interest Period:

 

(a)                                 the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Reuters Reference screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period; or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in dollars (for
delivery on the first day of such Interest Period in same day funds) in the
approximate amount of the Eurodollar Loan as to which such determination is
being made (or, if Wells Fargo is making or converting a simultaneous Eurodollar
Loan in the approximate amount of such Eurodollar Loan being made, continued or
converted by Wells Fargo) and with a term equivalent to such Interest Period
would be offered by Wells Fargo’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

 

“LIBOR Rate” means, with respect to any Eurodollar Loan for any Interest Period
for such Loan, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to the quotient
of (i) LIBOR for such Loan for such Interest Period divided by (ii) 1 minus the
Reserve Requirement for such Loan for such Interest Period.

 

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” mean, collectively, this Agreement, the Notes, if any, the Fee
Letter and all other instruments and documents from time to time executed and
delivered by the Borrower in connection herewith and therewith.

 

“Loans” means advances made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Borrower and the Subsidiaries taken as a whole, (b) the ability
of the Borrower to perform the Obligations or (c) the rights of the
Administrative Agent or any Lender against the Borrower under any material
provision of this Agreement or any other Loan Document.

 

“Material Project” means the construction or expansion of a capital project of
the Borrower or any of the Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.

 

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

 

(A)                               prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs) a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the first twelve (12) month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, or such tariff-based
customers and projected revenues from such contracts, tariffs capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by the Administrative Agent) which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
of such Material Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Material Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but without duplication
of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after the actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is

 

--------------------------------------------------------------------------------


 

longer): (i) ninety (90) days or less, 0%, (ii) longer than ninety (90) days,
but not more than one hundred eighty (180) days, 25%, (iii) longer than one
hundred eighty (180) days but not more than two hundred seventy (270) days, 50%,
and (iv) longer than two hundred seventy (270) days, 100%; and

 

(B)                               beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
(2) immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project (determined in the same manner set forth in clause (A) above)
for the balance of the four (4) full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                                 not later than 10 days (or such shorter
period as reasonably acceptable to the Administrative Agent) prior to the
delivery of any certificate required by the terms and provisions of Section
5.01(c) to the extent Material Project EBITDA Adjustments will be made to
Consolidated EBITDA in determining compliance with Section 6.06, the Borrower
shall have delivered to the Administrative Agent written pro forma projections
of Consolidated EBITDA attributable to such Material Project, and

 

(b)                                 prior to the date the certificate required
by the terms and provisions of Section 5.01(c) is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

 

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which the Borrower holds an equity method investment
of at least 40% shall be determined as set forth above based upon the projected
(prior to the Commercial Operation Date) and actual (on and after the Commercial
Operation Date) cash dividends projected to be received or actually received by
the Borrower on a consolidated basis from such entity.

 

“Material Subsidiary” means any Subsidiary the value of the assets of which
exceeds 5% of Consolidated Assets as of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as the case may be.

 

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

 

“Maximum Rate” has the meaning specified in Section 10.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).

 

(a)                                 net extraordinary gains and losses (other
than, in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserves for exposure of such Person under rate cases);

 

(b)                                 net gains or losses in respect of
dispositions of assets other than in the ordinary course of business;

 

(c)                                  any gains or losses attributable to
write-ups or write-downs of assets; and

 

(d)                                 proceeds of any key man insurance, or any
insurance on property, plant or equipment.

 

“Net Worth” means, as to the Borrower at any date, the sum of the amount of
partners’ capital of the Borrower determined as of such date in accordance with
GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.

 

“Note” means a Committed Note.

 

“Notice of Account Designation” has the meaning specified in Section 2.07.

 

“Notice of Default” has the meaning specified in Section 7.01.

 

“Notice of Prepayment” has the meaning specified in Section 2.11.

 

“Obligations” means collectively:

 

(e)                                  the payment of all indebtedness and
liabilities by, and performance of all other obligations of, the Borrower in
respect of the Loans;

 

(f)                                   the payment of all other indebtedness and
liabilities by and performance of all other obligations of, the Borrower to the
Administrative Agent and the Lenders under, with respect to, and arising in
connection with, the Loan Documents, and the payment of all indebtedness and
liabilities of the Borrower to the Administrative Agent and the Lenders for

 

--------------------------------------------------------------------------------


 

fees, costs, indemnification and expenses (including reasonable attorneys’ fees
and expenses) under the Loan Documents;

 

(g)                                  the reimbursement of all sums advanced and
costs and expenses incurred by the Administrative Agent under any Loan Document
(whether directly or indirectly) in connection with the Obligations or any part
thereof or any renewal, extension or change of or substitution for the
Obligations or, any part thereof, whether such advances, costs and expenses were
made or incurred at the request of the Borrower or the Administrative Agent; and

 

(h)                                 all renewals, extensions, amendments and
changes of, or substitutions or replacements for, all or any part of the items
described under clauses (a) through (c) above.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning specified in Section 10.05(e).

 

“Patriot Act” has the meaning specified in Section 10.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV or Performance Level V.

 

“Performance Level I” means, at any date of determination, that the Borrower
shall have a Company Debt Rating in effect on such date of at least A- by S&P or
at least A3 by Moody’s.

 

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and (b)
that the Borrower shall have a Company Debt Rating in effect on such date of at
least BBB+ by S&P, or at least Baa1 by Moody’s.

 

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Borrower shall have a Company Debt Rating
in effect on such date of at least BBB by S&P, or at least Baa2 by Moody’s.

 

“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Borrower shall
have a Company Debt Rating in effect on such date of at least BBB- by S&P, or at
least Baa3 by Moody’s.

 

--------------------------------------------------------------------------------


 

“Performance Level V” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III or Performance Level IV.

 

“Permitted Holders” means any of the holders of the Voting Stock of the General
Partner on the date of this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

 

“Post-Closing Net Cash Proceeds” means:

 

(a) with respect to any Subject Asset Sale, an amount equal to: (i) the gross
cash proceeds received by the Borrower or any of its Subsidiaries in respect of
such Subject Asset Sale less (ii) the sum of (A) the direct costs relating to
such Subject Asset Sale, including legal, accounting and investment banking
fees, sales commissions, and taxes paid or payable as a result of the Subject
Asset Sale, including income taxes payable due to the distribution of such
proceeds from such Subsidiary to the Borrower; and (B) amounts reasonably
reserved for adjustment in respect of the sale price of such asset or assets and

 

(b) with respect to any Post-Closing Subject Debt or Equity Issuance, an amount
equal to: (i) the gross cash proceeds received by the Borrower or any of its
Wholly-owned Subsidiaries, as applicable, from such issuance less (ii) all
reasonable and customary underwriting commissions, legal, investment banking,
brokerage and accounting and other professional fees, sales commissions and
other disbursements actually incurred in connection with such issuance.

 

“Post-Closing Subject Debt or Equity Issuance” means:

 

(a) any issuance or incurrence by the Borrower or any Wholly-owned Subsidiary
after the Effective Date to the Stated Maturity Date of Indebtedness of the
types referred to in clause (a), (b), or (j) of the definition of Indebtedness,
excluding:

 

(i) the Indebtedness arising under the Loan Documents,

 

(ii) any Indebtedness under the Borrower’s Credit Agreement dated as of June 23,
2010 or under any other debt or credit facility of the Borrower or its
Wholly-owned Subsidiaries in existence on the Effective Date (including any such
debt or credit facility of a Person who becomes a Wholly-owned Subsidiary of the
Borrower after the Effective Date),

 

--------------------------------------------------------------------------------


 

(iii) any commercial paper issued by the Borrower or any Wholly-owned Subsidiary
that is supported by the Indebtedness described in clause (i) or (ii)
hereinabove, and

 

(iv) any Indebtedness owed by the Borrower to any Subsidiary, or owed by any
Wholly-Owned Subsidiary to the Borrower or to another Subsidiary; and

 

(b) any issuance by the Borrower after the Effective Date to the Stated Maturity
Date of any Capital Stock, excluding any such issuances pursuant to employee
stock plans, directors’ compensation and similar arrangements, and issuances to
Kinder Morgan Management, LLC with respect to dividends.

 

“Pre-Closing Net Cash Proceeds” means an amount equal to: (i) the gross cash
proceeds received by the Borrower or any of its Wholly-owned Subsidiaries, as
applicable, from any and all Pre-Closing Subject Debt or Equity Issuances which
occur from July 20, 2012, to and including the Effective Date less (ii) all
reasonable and customary underwriting commissions, legal, investment banking,
brokerage and accounting and other professional fees, sales commissions and
other disbursements actually incurred in connection with such issuance.

 

“Pre-Closing Subject Debt or Equity Issuance” means:

 

(a) any issuance or incurrence by the Borrower or any Wholly-owned Subsidiary
from July 20, 2012, to and including the Effective Date of Indebtedness of the
types referred to in clause (a), (b), or (j) of the definition of Indebtedness,
excluding:

 

(i) the Indebtedness arising under the Loan Documents,

 

(ii) any Indebtedness under the Borrower’s Credit Agreement dated as of June 23,
2010 or under any other debt or credit facility of the Borrower or its
Wholly-owned Subsidiaries in existence on July 20, 2012 (including any such debt
or credit facility of a Person who becomes a Wholly-owned Subsidiary of the
Borrower after July 20, 2012),

 

(iii) any commercial paper issued by the Borrower or any Wholly-owned Subsidiary
that is supported by the Indebtedness described in clause (i) or (ii)
hereinabove, and

 

(iv) any Indebtedness owed by the Borrower to any Subsidiary, or owed by any
Wholly-owned Subsidiary to the Borrower or to another Subsidiary; and

 

(b) any issuance by the Borrower from July 20, 2012, to and including the
Effective Date of any Capital Stock, excluding any such issuances pursuant to
employee stock plans, directors’ compensation and similar arrangements, and
issuances to Kinder Morgan Management, LLC with respect to dividends,

 

and in each case, if, and only to the extent by which, the aggregate amount of
the Pre-Closing Net Cash Proceeds from all such issuances pursuant to clauses
(a) and (b) above exceed $1,650,000,000.

 

“Prime Rate” means the rate of interest from time to time announced publicly by
the Administrative Agent at the Principal Office as its prime commercial lending
rate.  Such rate

 

--------------------------------------------------------------------------------


 

is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Principal Office” means the principal office of the Administrative Agent,
presently located in Charlotte, North Carolina, or such other location as
designated by the Administrative Agent from time to time.

 

“Register” has the meaning specified in Section 10.05.

 

“Regulation A” means Regulation A of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Reserve Requirement” means, for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D) maintained by a member

 

--------------------------------------------------------------------------------


 

bank of the Federal Reserve System.  Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 

“Responsible Officer” means, as used with respect to the Borrower, the Chairman,
Vice Chairman, President, any Vice President, Chief Executive Officer, Chief
Financial Officer, Controller or Treasurer of the Delegate.

 

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any partnership interest in the Borrower, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such partnership interest or any option or other right to
acquire any such partnership interest; provided, however, that (a) distributions
with respect to the partnership interests in the Borrower that do not exceed,
with respect to any fiscal quarter of the Borrower, the amount of Available Cash
for such quarter shall not constitute Restricted Payments so long as both before
and after the making of such distribution, no Default exists under Section
7.01(b) and no Event of Default shall have occurred and be continuing, (b) any
partnership interest split, partnership interest reverse split, dividend of
Borrower partnership interests or similar transaction will not constitute a
Restricted Payment and (c) the Borrower’s open market repurchases of any of its
partnership interests and acquisitions by officers, directors and employees of
the Borrower of partnership interests in the Borrower through cashless exercise
of options pursuant to the Borrower’s Common Unit Option Plan shall not
constitute Restricted Payments.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

 

“Specified Acquisition” means, at the election of the Borrower, one or more
acquisitions of assets or entities or operating lines or divisions in any
rolling twelve (12) month period for an aggregate purchase price of not less
than $100,000,000.

 

“Stated Maturity Date” means the day in February 2013 that is six (6) calendar
months from the Effective Date; provided, however,. in the event such day is not
a Business Day, the Stated Maturity Date shall be the immediately preceding
Business Day.

 

“Subject Asset Sale” means any sale by the Borrower or any of its Subsidiaries
of assets pursuant to the Decision and Order dated May 1, 2012, issued by the
U.S. Federal Trade Commission in connection with its review of the transactions
contemplated by the Agreement and Plan of Merger, dated as of October 16, 2011,
among Kinder Morgan, Inc., Sherpa Merger Sub, Inc., Sherpa Acquisition, LLC,
Sirius Holdings Merger Corporation, Sirius Merger Corporation and El Paso
Corporation.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

--------------------------------------------------------------------------------


 

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless the context otherwise clearly requires,
references in this Agreement to a “Subsidiary” or the “Subsidiaries” refer to a
Subsidiary or the Subsidiaries of the Borrower.  Notwithstanding the foregoing,
Plantation Pipe Line shall not be a Subsidiary of the Borrower until such time
as its assets and liabilities, profit or loss and cash flow are required under
GAAP to be consolidated with those of the Borrower.

 

“Syndication Agent” has the meaning specified in the introduction to this
Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Capitalization” means, as to the Borrower at any date, the sum of
Consolidated Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Borrower for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, and the use
of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

 

“United States” and “U.S.” each means United States of America.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person or its managing member or its general
partner (or its managing general partner if there is more than one general
partner).

 

“Wells Fargo” has the meaning specified in the Preliminary Statements.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding (a) in the case of a corporation, directors’ qualifying
shares, (b) in the case of a limited partnership, a 2% general partner interest
and (c) in the case of

 

--------------------------------------------------------------------------------


 

a limited liability company, a 2% managing member interest) is directly or
indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Administrative Agent.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan” or
“ABR Borrowing”).

 

SECTION 1.03              Accounting Terms; Changes in GAAP.  All accounting and
financial terms used herein and not otherwise defined herein and the compliance
with each covenant contained herein which relates to financial matters shall be
determined in accordance with GAAP applied by the Borrower on a consistent
basis, except to the extent that a deviation therefrom is expressly stated. 
Should there be a change in GAAP from that in effect on the Execution Date, such
that any of the defined terms set forth in Section 1.01 and/or compliance with
the covenants set forth in Article VI would then be calculated in a different
manner or with different components or any of such covenants and/or defined
terms used therein would no longer constitute meaningful criteria for evaluating
the matters addressed thereby prior to such change in GAAP (a) the Borrower and
the Required Lenders agree, within the sixty (60) day period following any such
change, to negotiate in good faith and enter into an amendment to this Agreement
in order to modify the defined terms set forth in Section 1.01 or the covenants
set forth in Article VI, or both, in such respects as shall reasonably be deemed
necessary by the Required Lenders that the criteria for evaluating the matters
addressed by such covenants are substantially the same criteria as were
effective prior to any such change in GAAP, and (b) the Borrower shall be deemed
to be in compliance with such covenants during the sixty (60) day period
following any such change, or until the earlier date of execution of such
amendment, if and to the extent that the Borrower would have been in compliance
therewith under GAAP as in effect immediately prior to such change.

 

SECTION 1.04              Interpretation.  In this Agreement, unless a clear
contrary intention appears:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

(ii)                                  reference to any gender includes each
other gender;

 

(iii)                               the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision;

 

(iv)                              reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any

 

--------------------------------------------------------------------------------


 

other capacity or individually; provided that nothing in this clause (iv) is
intended to authorize any assignment not otherwise permitted by this Agreement;

 

(v)                                 except as expressly provided to the contrary
herein, reference to any agreement, document or instrument (including this
Agreement) means such agreement, document or instrument as amended, supplemented
or modified, or extended, renewed, refunded, substituted or replaced, and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof, and reference to any Note or other note or
Indebtedness or other indebtedness includes any note or indebtedness issued
pursuant hereto in extension or renewal or refunding thereof or in substitution
or replacement therefor;

 

(vi)                              unless the context indicates otherwise,
reference to any Article, Section, Schedule or Exhibit means such Article or
Section hereof or such Schedule or Exhibit hereto;

 

(vii)                           the word “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term;

 

(viii)                        with respect to the determination of any period of
time, except as expressly provided to the contrary, the word “from” means “from
and including” and the word “to” means “to but excluding”;

 

(ix)                              reference to any law, rule or regulation means
such as amended, modified, codified or reenacted, in whole or in part, and in
effect from time to time; and

 

(x)                                 the words “asset” and “property” shall be
construed to have the same meaning and effect and refer to any and all tangible
and intangible assets and properties.

 

ARTICLE II.
THE CREDITS

 

SECTION 2.01              Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender agrees to make Committed Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Credit Exposures, exceeding the
Total Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Committed Loans.

 

(b)                                 Intentionally Deleted.

 

SECTION 2.02              Loans and Borrowings.

 

(a)                                 Each Committed Loan shall be made as part of
a Borrowing consisting of Committed Loans made by the Lenders in accordance with
their Applicable Percentage of the

 

--------------------------------------------------------------------------------


 

Total Commitment.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $3,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment.  There shall not at any time
be more than a total of twelve (12) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

SECTION 2.03              Requests for Borrowings.

 

To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, three (3) Business Days before
the date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., Charlotte, North Carolina, time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic
communication (e-mail) to the Administrative Agent of a written Borrowing
Request in a form of Exhibit 2.03 (a “Borrowing Request”) and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

--------------------------------------------------------------------------------


 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04              Intentionally Deleted

 

SECTION 2.05              Intentionally Deleted.

 

SECTION 2.06              Intentionally Deleted.

 

SECTION 2.07              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., Charlotte, North Carolina, time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each Borrowing requested
pursuant to Section 2.03 in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent Notice of Account Designation substantially in the form of Exhibit 2.07
hereto (a Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to 12:00 noon, Charlotte, North Carolina, time, on such date in the case
of an ABR Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Applicable
Percentage available on such date in accordance with Section 2.07(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its Applicable
Percentage of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from the date such amount is made available to the
Borrower to the date of payment to the Administrative Agent, at (i) in the case
of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

--------------------------------------------------------------------------------


 

SECTION 2.08              Interest Elections.

 

(a)                                 Subject to Section 2.14, each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, subject to Section
2.14, the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this Section
2.08, the Borrower shall notify the Administrative Agent of such election by
telephone or by electronic communication (e-mail) receipt of which, in each
case, is confirmed by the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy or by electronic
communication (e-mail) to the Administrative Agent of a written Interest
Election Request in the form of Exhibit 2.08 (an “Interest Election Request”).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

--------------------------------------------------------------------------------


 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if and so long as an Event of Default is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then so long as an Event of Default has occurred and is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09              Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, the Total
Commitment shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Total Commitment, in whole or in part; provided
that (i) each partial reduction of the Total Commitment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and (ii)
the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the total Credit Exposures would exceed the Total Commitment.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Total Commitment
under Section 2.09(b) at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Total Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Total Commitment shall be permanent.  Except
as expressly provided in Section 2.21, each reduction of the Total Commitment
shall be made ratably among the Lenders in accordance with their Applicable
Percentages.

 

(d)                                 The Total Commitment shall automatically
terminate on the date a Change in Control occurs.

 

(e)                                  On the Effective Date and prior to the
occurrence of any Borrowings hereunder, the amount of the Total Commitment shall
be permanently reduced by 100% of the Pre-Closing Net Cash Proceeds.  Such
reduction of the Total Commitment shall be made ratably among the Lenders in
accordance with their Applicable Percentages.

 

(f)                                   The Total Commitment shall automatically
reduce by an amount equal to 100% of any Post-Closing Net Cash Proceeds applied
by the Borrower in accordance with Section 2.11(c).  Such reduction of the Total
Commitment shall occur on the date of such

 

--------------------------------------------------------------------------------


 

application, and shall be permanent.  Such reduction of the Total Commitment
shall be made ratably among the Lenders in accordance with their Applicable
Percentages.

 

SECTION 2.10              Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Committed Loan on the Maturity Date.

 

(b)                                 On the date that a Change in Control occurs,
the Borrower shall repay the outstanding principal amount of the Loans and all
other amounts outstanding hereunder and under the other Loan Documents.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.10(c) or (d) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error or conflict therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a Committed Note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Committed Note.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.05) be represented by one or
more promissory notes in such forms payable to the order of the payee named
therein.

 

SECTION 2.11              Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 2.11(b).

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy or electronic communication (e-mail)
in the form of Exhibit 2.11 (a “Notice of Prepayment”)) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, three (3) Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR

 

--------------------------------------------------------------------------------


 

Borrowing, not later than 11:00 a.m., Charlotte, North Carolina, time, on the
date of prepayment; provided, however, the Borrower shall not have to give
Notice of Prepayment for a prepayment pursuant to Section 2.11(c) herein.  Each
such notice shall be irrevocable and shall specify the prepayment date, Type and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Total Commitment as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination of the Total Commitment is revoked in accordance with Section 2.09. 
Each partial prepayment shall be in an aggregate amount not less than, and shall
be an integral multiple of, the amounts shown below with respect to the
applicable Type of Loan or Borrowing:

 

Type of
Loan/Borrowing

 

Integral
Multiple of

 

Minimum
Aggregate Amount

 

Eurodollar Borrowing

 

$

1,000,000

 

$

3,000,000

 

ABR Borrowing

 

1,000,000

 

1,000,000

 

 

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  If the
Borrower fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding ABR Borrowings until the
outstanding principal amount of all ABR Borrowings is repaid in full, and then
to the outstanding principal amount of Eurodollar Borrowings.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Borrowing shall be applied to the Loans included in the
prepaid Borrowing in accordance with the Lenders’ Applicable Percentages of such
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.

 

(c)                                  Notwithstanding anything to the contrary
herein, the Borrower shall, within two (2) Business Days of receipt by the
Borrower or any Wholly-owned Subsidiary of any Post-Closing Net Cash Proceeds,
prepay the outstanding principal amount of the Loans in an amount equal to 100%
of such Post-Closing Net Cash Proceeds.  Each such prepayment shall be applied
to the Loans included in the prepaid Borrowing(s) as elected by the Borrower in
accordance with the Lenders’ Applicable Percentages of such Borrowing(s). 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

SECTION 2.12              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a facility fee (the “Facility Fee”), which shall accrue at the
applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender, whether used or unused and when the Commitment has terminated, on the
outstanding Loans of such Lender, during the period from the Effective Date to
the later of (i) the date on which such Commitment terminates and (ii) the date
on which the Loans are paid in full.  Accrued Facility Fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the Commitments terminate and the date the Loans
are paid in full, commencing on the first such date to occur after the date

 

--------------------------------------------------------------------------------


 

hereof.  All Facility Fees shall be computed on the basis of a year of 365 or
366 days, as the case may be and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)                                 Intentionally Deleted

 

(c)                                  The Borrower agrees to pay to Wells Fargo
Securities, LLC, as a Joint Lead Arranger, for its own account, the fee payable
in the amount and at the time specified in that letter agreement dated July 20,
2012, among the Borrower, Wells Fargo Securities, LLC, and Wells Fargo (the “Fee
Letter”).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (for
distribution, in the case of Facility Fees to the Lenders).  Except as required
by law, fees paid shall not be refundable under any circumstance.

 

SECTION 2.13              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at a rate per annum equal to the sum of Alternate Base Rate
plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin,

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.13(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Committed Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurodollar Committed Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest shall be payable
upon termination of the Total Commitment.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360-day year of twelve (12) thirty (30) day months,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBOR Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

--------------------------------------------------------------------------------


 

SECTION 2.14              Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate);

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.17 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then upon the request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement

 

--------------------------------------------------------------------------------


 

or the Loans made by such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.15 shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.15 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
2.15 for any increased costs or reductions incurred more than six (6) months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the six
(6) month period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow (unless
such failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.09 and is revoked in accordance herewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be

 

--------------------------------------------------------------------------------


 

delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

SECTION 2.17              Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17(c)) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate. 
In addition, any Lender, if requested by the Borrower, or the Administrative
Agent shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup

 

--------------------------------------------------------------------------------


 

withholding or information reporting requirements.  If a payment made to the
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower, and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the effective date of this
Agreement.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.17 with respect to the Taxes and Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.18              Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by the Borrower hereunder (whether of principal, interest,
or fees, or under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon,
Charlotte, North Carolina, time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its Principal Office, except that payments pursuant to Sections 2.15, 2.16,
2.17 and 10.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Committed Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Committed Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Committed Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Committed Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from the date such amount is distributed to it to the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or 8.05,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above,, in any
order as determined by the Administrative Agent in its discretion..

 

--------------------------------------------------------------------------------


 

SECTION 2.19              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by ay Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv)
any Lender has failed to consent to a proposed amendment, waiver or other
modification, or a discharge or termination that, in each case, under Section
10.02 requires the consent of all the Lenders and with respect to which the
Required Lenders (or, in circumstances where Section 10.02 does not require the
consent of the Required Lenders, a majority in interest of the affected Lenders)
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that except in the case of an assignment to an existing
Lender (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.20              Telephonic Notices.  Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice it is
entitled to give under this Agreement or any other Loan Document, the
Administrative Agent may act without liability upon the basis of a telephonic
notice believed in good faith by the Administrative Agent to be from the
Borrower prior to receipt of written confirmation.  In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice.

 

--------------------------------------------------------------------------------


 

SECTION 2.21              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender.

 

(a)                                 Facility Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to Section
2.12 and such Defaulting Lender shall not be entitled to receive any Facility
Fee pursuant to Section 2.12(a);

 

(b)                                 intentionally deleted;

 

(c)                                  intentionally deleted;

 

(d)                                 Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.02;

 

(e)                                  any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.10 or 2.11, or otherwise), shall be applied at such time or times as
may be determined by the Administrative Agent as follows:

 

(i)                                     first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;

 

(ii)                                  second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;

 

(iii)                               third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement;

 

(iv)                              fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

(v)                                 fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

 

(vi)                              sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
in the case of such Loans, such Loans were made at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment

 

--------------------------------------------------------------------------------


 

shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments..

 

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post cash collateral pursuant to Section 2.21(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
to the foregoing.  Notwithstanding the foregoing, the Borrower shall not be
released from any of its Obligations owed to the Defaulting Lender.

 

(f)                                   if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to be replaced in accordance with
Section 2.19(b);

 

(g)                                  the Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than three (3)
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), provided, that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
or any Lender may have against such Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Defaulting Lender’s Commitment and
on such date such Defaulting Lender shall purchase at par such of the Loans of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim that the Borrower, the Administrative Agent, or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
non-Defaulting Lender except as expressly set forth above.

 

ARTICLE III.
CONDITIONS PRECEDENT

 

SECTION 3.01              Conditions Precedent to the Initial Credit Event.  The
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied or waived
in accordance with Section 10.02:

 

(a)                                 The Administrative Agent shall have received
the following, each dated the Execution Date:

 

(i)                                     this Agreement executed by each party
hereto;

 

--------------------------------------------------------------------------------


 

(ii)                                  if requested by any Lender, a Committed
Note executed by the Borrower and payable to the order of such Lender;

 

(iii)                               a certificate of an officer and of the
secretary or an assistant secretary of the Delegate, certifying, inter alia (A)
true and complete copies of each of the limited liability company agreement of
the Delegate, the certificate of incorporation, as amended and in effect, of the
General Partner, the partnership agreement, each as amended and in effect, of
the Borrower, the bylaws, as amended and in effect, of the General Partner and
the resolutions adopted by the Board of Directors of the Delegate (1)
authorizing the execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to which it is or will be a party and, in
the case of the Borrower, the Borrowings to be made hereunder, (2) approving the
forms of the Loan Documents to which it is a party and which will be delivered
at or prior to the initial Borrowing Date and (3) authorizing officers of the
Delegate to execute and deliver the Loan Documents to which the Borrower is or
will be a party and any related documents, including any agreement contemplated
by this Agreement, (B) the incumbency and specimen signatures of the officers of
the Delegate executing any documents on its behalf and (C) (1) that the
representations and warranties made by the Borrower in each Loan Document to
which the Borrower is a party and which will be delivered at or prior to the
initial Borrowing Date are true and correct in all material respects, (2) the
absence of any proceedings for the dissolution or liquidation of the Borrower
and (3) the absence of the occurrence and continuance of any Default or Event of
Default;

 

(iv)                              a letter from C T Corporation System in form
and substance satisfactory to the Administrative Agent evidencing the obligation
of C T Corporation System, Inc. to receive and forward service of process in the
State of New York on behalf of the Borrower;

 

(v)                                 a favorable, signed opinion addressed to the
Administrative Agent and the Lenders from Bracewell & Giuliani LLP, counsel to
the Borrower, the General Partner and the Delegate, given upon the express
instruction of such Persons;

 

(vi)                              certificates of appropriate public officials
as to the existence, good standing and qualification to do business as a foreign
entity of the Borrower, the General Partner and the Delegate in the States of
Texas and Delaware;

 

(vii) a completed Notice of Account Designation executed by the Borrower; and

 

(viii)                        written evidence from the Borrower that the
Contribution Agreement, dated contemporaneously with this Agreement, by and
between Kinder Morgan Inc. and certain of its subsidiaries as the seller and the
Borrower as the buyer has been fully executed and all conditions precedent to
closing thereunder (other than payment) shall have been, or shall substantially
concurrently be, satisfied or waived.

 

(b)                                 The Administrative Agent shall be reasonably
satisfied that all required consents and approvals of any Governmental Authority
and any other Person in connection with

 

--------------------------------------------------------------------------------


 

the transactions contemplated by this Section 3.01 shall have been obtained and
remain in effect (except where the failure to obtain such approvals would not
have a Material Adverse Effect).

 

(c)                                  The Borrower shall have paid to Wells Fargo
Securities, LLC all fees and expenses pursuant to the Fee Letter agreed upon by
such parties to be paid on or prior to the Execution Date.

 

(d)                                 The Borrower shall have paid to Andrews
Kurth LLP pursuant to Section 10.03 all reasonable fees and disbursements
invoiced to the Borrower on or prior to the Execution Date.

 

SECTION 3.02              Conditions Precedent to All Credit Events.  The
obligation of the Lenders to make any Loans under this Agreement (including any
Loan made on the initial Borrowing Date) is subject to the further conditions
precedent that on the date of such Credit Event:

 

(a)                                 The conditions precedent set forth in
Section 3.01 shall have theretofore been satisfied;

 

(b)                                 The representations and warranties set forth
in Article IV (other than the representation set forth in Section 4.07(c)) and
in the other Loan Documents shall be true and correct in all material respects
as of, and as if such representations and warranties were made on, the Borrowing
Date of the proposed Loan (unless such representation and warranty expressly
relates to an earlier date), and by the Borrower’s delivery of a Borrowing
Request, the Borrower shall be deemed to have certified to the Administrative
Agent and the Lenders that such representations and warranties are true and
correct in all material respects;

 

(c)                                  The Borrower shall have complied with the
provisions of Section 2.03; and

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing or would result from such Credit Event.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

 

SECTION 3.03              Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for any
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
satisfactory in form and substance to the Lenders.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

The Borrower makes for itself the following representations and warranties to
the Administrative Agent and the Lenders:

 

--------------------------------------------------------------------------------


 

SECTION 4.01              Organization and Qualification.  The Borrower and each
of the Material Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the laws of the state of its incorporation, organization or
formation, (b) has all requisite corporate, partnership, limited liability
company or other power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and
(c) is duly qualified to do business and is in good standing in every
jurisdiction in which the failure to be so qualified would, individually or
together with all such other failures of the Borrower and the Subsidiaries, have
a Material Adverse Effect.

 

SECTION 4.02              Authorization, Validity, Etc.  The Borrower has all
requisite partnership and other power and authority to execute and deliver, and
to incur and perform its obligations under this Agreement and under the other
Loan Documents to which it is a party and to make the Borrowings hereunder, and
all such actions have been duly authorized by all necessary proceedings on its
behalf.  This Agreement and the other Loan Documents have been duly and validly
executed and delivered by or on behalf of the Borrower party thereto and
constitute valid and legally binding agreements of the Borrower enforceable
against it in accordance with the respective terms thereof, except (a) as may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, fraudulent conveyance or other similar laws relating to or affecting
the enforcement of creditors’ rights generally, and by general principles of
equity (including principles of good faith, reasonableness, materiality and fair
dealing) which may, among other things, limit the right to obtain equitable
remedies (regardless of whether considered in a proceeding in equity or at law)
and (b) as to the enforceability of provisions for indemnification for violation
of applicable securities laws, limitations thereon arising as a matter of law or
public policy.

 

SECTION 4.03              Governmental Consents, Etc.  No authorization,
consent, approval, license or exemption of or registration, declaration or
filing with any Governmental Authority, is necessary for the valid execution and
delivery of, or the incurrence and performance by the Borrower of its
obligations under, any Loan Document to which it is a party, except those that
have been obtained and such matters relating to performance as would ordinarily
be done in the ordinary course of business after the Execution Date.

 

SECTION 4.04              No Breach or Violation of Agreements or Restrictions,
Etc.  Neither the execution and delivery of, nor the incurrence and performance
by the Borrower of its obligations under, the Loan Documents to which it is a
party, nor the extensions of credit contemplated by the Loan Documents, will (a)
breach or violate any applicable Requirement of Law, (b) result in any breach or
violation of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of its property or assets
(other than Liens created or contemplated by this Agreement) pursuant to the
terms of, any indenture, mortgage, deed of trust, agreement or other instrument
to which it or any of the Subsidiaries is party or by which any of its
properties or assets, or those of any of the Subsidiaries is bound or to which
it is subject, except for breaches, violations and defaults under clauses (a)
and (b) that neither individually nor in the aggregate could reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the organic documents of the Borrower.

 

--------------------------------------------------------------------------------


 

SECTION 4.05              Properties.  Each of the Borrower and the Material
Subsidiaries has good title to, or valid leasehold or other interests in, all
its real and personal property material to its business free of all Liens
securing Indebtedness except for such Liens permitted under Section 6.01.

 

SECTION 4.06              Litigation and Environmental Matters.  (a) Except as
disclosed in the most recent Annual Report on Form 10-K delivered by the
Borrower to the Lenders, there is no action, suit or proceeding by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the Material
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or (ii) that involves this Agreement or the
Transactions.

 

(b)                                 Except as disclosed in the most recent
Annual Report on Form 10-K delivered by the Borrower to the Lenders, the
associated liabilities and costs of the Borrower’s compliance with Environmental
Laws (including any capital or operating expenditures required for clean-up or
closure of properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Environmental Laws or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Materials, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses) are unlikely to result in a
Material Adverse Effect.

 

SECTION 4.07              Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Borrower and the Subsidiaries as at December 31, 2011 and the related
consolidated statements of income, comprehensive income, partners’ capital and
cash flows of the Borrower and the Subsidiaries for the fiscal year ended on
said date, with the opinion thereon of PricewaterhouseCoopers LLP and set forth
in the Borrower’s 2011 Annual Report on Form 10-K, as filed with the SEC, fairly
present, in all material respects, the consolidated financial position of the
Borrower and the Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and the Subsidiaries as at March 31, 2012, and the related
consolidated statements of income and cash flows of the Borrower and the
Subsidiaries for the three (3) month period ended on such date and set forth in
the Borrower’s Quarterly Report on Form 10-Q for its fiscal quarter then ended,
as filed with the SEC, fairly present, in all material respects, the
consolidated financial position of the Borrower and the Subsidiaries as at said
date and their consolidated results of their operations cash flows for the six
(6) month period ended on said date (subject to the absence of footnotes and to
normal year-end and audit adjustments), in accordance with GAAP applied on a
basis consistent with the financial statements referred to in Section 4.07(a).

 

--------------------------------------------------------------------------------


 

(c)                                  Since the date of the most recent Annual
Report on Form 10-K delivered by the Borrower to the Lenders, there has been no
material adverse change in the business, assets, liabilities or financial
condition of the Borrower and the Subsidiaries, taken as a whole.

 

SECTION 4.08              Disclosure.  As of the Effective Date only,
information heretofore furnished by the Borrower to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby, together with the Information Memorandum is,
when taken as a whole, true and accurate in all material respects on the date as
of which such information is stated or certified.  The Information Memorandum
and the reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the syndication or negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) on or prior to the Effective Date, when taken as a whole, do not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to any
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time (it being recognized, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by any projects may
materially different from the projected results).

 

SECTION 4.09              Investment Company Act.  The Borrower is not, and is
not regulated as, an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 

SECTION 4.10              ERISA.  Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
except where the failure to so fulfill such obligations and such noncompliance
could individually, or together with all such failures to fulfill such
obligations and all such noncompliance could reasonably be expected to result in
a Material Adverse Effect.  No member of the ERISA Group has (i) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA, which
waiver, failure or liability individually, or collectively with all such
waivers, failures or liabilities, could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 4.11              Tax Returns and Payments.  The Borrower and the
Material Subsidiaries have caused to be filed all federal income tax returns and
other material tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports)

 

--------------------------------------------------------------------------------


 

which are shown to be due pursuant to such returns, except for taxes being
contested in good faith by appropriate proceedings for which adequate reserves
in accordance with GAAP have been created on the books of the Borrower and the
Subsidiaries and where the failure to pay such taxes (individually or in the
aggregate for the Borrower and the Subsidiaries) would not have a Material
Adverse Effect.

 

SECTION 4.12              Compliance with Laws and Agreements.  Each of the
Borrower and the Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate for the Borrower and the Material Subsidiaries, could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 4.13              Purpose of Loans.

 

(a)                                 All proceeds of the Loans will be used for
the purposes set forth in Section 5.07.

 

(b)                                 None of the proceeds of the Loans under this
Agreement will be, used directly or indirectly for the purpose of buying or
carrying any “margin stock” within the meaning of Regulation U (herein called
“margin stock”) or for the purpose of reducing or retiring any indebtedness
which was originally incurred to buy or carry any margin stock, or for any other
purpose which might constitute this transaction a “purpose” credit within the
meaning of Regulation T, U or X.  Neither the Borrower nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Document to violate Regulation T, Regulation U, Regulation X, or
any other regulation of the Board or to violate the Exchange Act.  Margin stock
does not constitute more than 25% of the assets of the Borrower, or of the
Borrower and the Subsidiaries on a consolidated basis, and the Borrower does not
intend or foresee that it will ever do so.

 

SECTION 4.14              Foreign Assets Control Regulations, etc.

 

(a)                                 No part of the proceeds of the Loans will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

 

(b)                                 Neither the Borrower nor any Subsidiary (i)
is, or will become, a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (ii) engages or will engage in any
dealings or transactions, or is or will be otherwise associated, with any such
Person.  The Borrower and the Subsidiaries are in compliance, in all material
respects, with the Patriot Act.

 

(c)                                  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United

 

--------------------------------------------------------------------------------


 

States Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases
that such Act applies to the Borrower or one of the Subsidiaries.

 

ARTICLE V.
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01              Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent:

 

(a)                                 within ten (10) days after the date in each
fiscal year on which the Borrower is required to file its Annual Report on Form
10-K with the SEC or, if earlier, one hundred (100) days after the end of each
fiscal year (i) such Annual Report, and (ii) its audited consolidated balance
sheet and the related consolidated statements of income, comprehensive income,
operations, partners’ capital and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous fiscal year, all reported on by, and accompanied by an opinion
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of their audit) of, 
PricewaterhouseCoopers LLP, or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that (x) the
Borrower shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and such consolidated
statements of results of income, comprehensive income, partners’ capital and
cash flows, and the report thereon of such independent public accountants
(without qualification or exception, and to the effect, as specified above), the
Borrower shall not be required to comply with clause (ii);

 

(b)                                 within five (5) days after each date in each
fiscal year on which the Borrower is required to file a Quarterly Report on Form
10-Q with the SEC or, if earlier, fifty (50) days after the end of each fiscal
quarter (i) such Quarterly Report, and (ii) its consolidated balance sheet and
the related consolidated statements of income and cash flows as of the end of
and for the fiscal quarter to which said Quarterly Report relates and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures as of the end and for the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that (x) the Borrower shall be deemed
to have furnished said Quarterly Report for purposes of clause (i) if it shall
have timely made the same available on “EDGAR” and/or on its home page on the

 

--------------------------------------------------------------------------------


 

worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and consolidated statements of income and cash
flows, and such certifications, the Borrower shall not be required to comply
with clause (ii);

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate in substantially the form of Exhibit 5.01 signed by an authorized
financial or accounting officer of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 6.06 on the date of such financial
statements, and (ii) stating whether any Default or Event of Default exists on
the date of such certificate and, if any Default or Event of Default then
exists, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto;

 

(d)                                 prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default or Change in Control Event and

 

(ii)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

 

(e)                                  without duplication of any other
requirement of this Section 5.01, promptly upon the mailing thereof to the
public unitholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof with the
SEC, copies of all registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and reports on Form
8-K which the Borrower shall have filed with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) (other than such event as to which the
thirty (30) day notice requirement is waived) with respect to any Plan which
would reasonably be expected to constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under

 

--------------------------------------------------------------------------------


 

Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take; and

 

(h)                                 from time to time such other information
(other than projections) regarding the business, affairs or financial condition
of the Borrower or any Subsidiary as the Required Lenders or the Administrative
Agent may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Borrower’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Borrower hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

 

SECTION 5.02              Existence, Conduct of Business.  The Borrower will,
and will cause each of the Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so (individually
or collectively with all such failures) could not reasonably expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.02.

 

SECTION 5.03              Payment of Obligations.  The Borrower will, and will
cause each of the Material Subsidiaries to, pay, before the same shall become
delinquent or in default, its Indebtedness and tax liabilities but excluding
Indebtedness (other than the Obligations) than is not in excess of $75,000,000,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Material Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.04              Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
Material Subsidiary to keep, all property material to the conduct its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, in the reasonable judgment of the Borrower.

 

(b)                                 The Borrower will maintain or cause to be
maintained with, in the good faith judgment of the Borrower, financially sound
and reputable insurers, or through self-insurance, insurance with respect to its
properties and business and the properties and businesses

 

--------------------------------------------------------------------------------


 

of the Subsidiaries against loss or damage of the kinds customarily insured
against by business enterprises of established reputation engaged in the same or
similar business and similarly situated, of such types and in such amounts as
are customarily carried under similar circumstances by such other corporations.
Such insurance may include self-insurance or be subject to co-insurance,
deductibility or similar clauses which, in effect, result in self-insurance of
certain losses, provided that such self-insurance is in accord with the approved
practices of business enterprises of established reputation similarly situated
and adequate insurance reserves are maintained in connection with such
self-insurance, and, notwithstanding the foregoing provisions of this Section
5.04 the Borrower or any Subsidiary may effect workers’ compensation or similar
insurance in respect of operations in any state or other jurisdiction any
through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws.

 

SECTION 5.05              Books and Records; Inspection Rights.  The Borrower
will, and will cause each of the Material Subsidiaries to, keep, in accordance
with GAAP, books of record and account.  The Borrower will, and will cause each
of the Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice during normal
business hours, and, if the Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the expense of
the Administrative Agent or such Lender (unless an Event of Default exists, in
which event the expense shall be that of the Borrower) to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
times, and as often, as reasonably requested, but unless an Event of Default
exists, no more frequently than once during each calendar year.

 

SECTION 5.06              Compliance with Laws.  The Borrower will, and will
cause each of the Material Subsidiaries to, comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.07              Use of Proceeds.  The proceeds of the Loans will be
used only (i) to back commercial paper issuances and (ii) for other general
partnership purposes.

 

ARTICLE VI.
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01              Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any property or asset now owned or hereafter acquired by it
except:

 

(a)                                 Capital Lease Obligations;

 

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary and securing
Indebtedness whose incurrence, for purposes of this Agreement, by virtue of
acquisition of such property or asset, or by virtue of such Person so becoming a
Subsidiary, would not result in a violation of Section 6.06; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof.  For purposes of this Section
6.01(b), the Indebtedness so secured shall be deemed to have been incurred on
the last day of the fiscal quarter then most recently ended; and

 

(c)                                  Liens, not otherwise permitted by the
foregoing clauses (a) and (b), securing Indebtedness in an aggregate amount not
exceeding 15% of Consolidated Net Tangible Assets.

 

SECTION 6.02              Fundamental Changes.  The Borrower will not, and will
not permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all (or substantially all) of its assets, or all or
substantially all of the stock of or other equity interest in any of the
Material Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, unless: (a) at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing; and (b) the Borrower or such Material Subsidiary is the surviving
entity or the recipient of the assets so sold, transferred, leased or otherwise
disposed of in any such sale, transfer, lease or other disposition of assets,
provided, that no such merger, consolidation, sale, transfer, lease or other
disposition shall have the effect of releasing the Borrower from any of the
Obligations.  Notwithstanding the foregoing, this Section 6.02 shall not be
deemed to prohibit, or to have prohibited, any sale, transfer, lease or other
disposition by the Borrower or any Material Subsidiary of any assets (each, an
“Asset Disposition”) if the sum of

 

(i)                                     the value, on the Disposition Date with
respect thereto, of the assets subject to such Asset Disposition, plus

 

(ii)                                  the values, on the respective Disposition
Dates with respect thereto, of any and all other assets subject to Asset
Dispositions whose Disposition Dates occurred during the same Test Period as the
Disposition Date of the Asset Disposition referred to in the preceding clause
(i)

 

did not exceed Consolidated EBITDA for such Test Period.  For purposes of the
next preceding sentence

 

--------------------------------------------------------------------------------


 

(x)                                 the term “Disposition Date”, with respect to
any Asset Disposition, means the date of the closing (or the first closing, if
more than one) of such Asset Disposition; and

 

(y)                                 the term “Test Period” means, as at the
Disposition Date with respect to any Asset Disposition referred to in clause (i)
of such sentence, the period consisting of the four (4) full fiscal quarters
then most recently ended in respect of which financial statements shall have
been delivered pursuant to Section 5.01(a) or (b), as the case may be.

 

SECTION 6.03              Restricted Payments.  The Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment.

 

SECTION 6.04              Transactions with Affiliates.  The Borrower will not,
and will not permit any of the Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Conflicts Committee of the Board of Directors of the Delegate,
(b) transactions between or among the Borrower, the Wholly-owned Subsidiaries
and SFPP, L.P. not involving any other Affiliate, (c) any payment which would
constitute a Restricted Payment but for the proviso to the definition of said
term in Section 1.01, (d) loans and advances by the Borrower to the General
Partner to enable the General Partner to pay general and administrative costs
and expenses pursuant to the partnership agreement of the Borrower and in
accordance with past practices, (e) the Borrower or any of its Subsidiaries from
engaging in a transaction with an Affiliate if such transaction has been
approved by the Conflicts Committee of the Board of Directors of the Delegate,
and (f) any corporate sharing agreements with respect to tax sharing and general
overhead and administrative matters.

 

SECTION 6.05              Restrictive Agreements.  The Borrower will not, and
will not permit any of the Material Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Material
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans (including subordinate loans) or
advances to the Borrower or any other such Material Subsidiary, provided that
the foregoing shall not apply to (a) restrictions and conditions imposed by law
or by this Agreement, (b) customary restrictions and conditions contained in
agreements relating to the sale of all or substantially all of the Capital Stock
or assets of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (c) restrictions and conditions existing on the date hereof
identified on Schedule 6.05 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition) and (d) restrictions or conditions contained in, or existing by
reason of, any agreement or instrument relating to any Subsidiary at the time
such Subsidiary was merged or consolidated with or into, or acquired by, the
Borrower or a Subsidiary or became a Subsidiary and not created in contemplation
thereof.

 

--------------------------------------------------------------------------------


 

SECTION 6.06              Ratio of Consolidated Indebtedness to Consolidated
EBITDA. The Borrower will not at any time permit the ratio of Consolidated
Indebtedness to Consolidated EBITDA for the four (4) full fiscal quarters most
recently ended in respect of which financial statements shall have been
delivered pursuant to Section 5.01(a) or (b), as the case may be, to exceed

 

(i)                                     5.50 to 1.0, in the case of any such
period ended on the last day of (A) a fiscal quarter in which the Borrower makes
any Specified Acquisition, or (B) the first or second fiscal quarter next
succeeding such a fiscal quarter, or

 

(ii)                                  5.00 to 1.0, in the case of any such
period ended on the last day of any other fiscal quarter.

 

For purposes of this Section 6.06, if during any period the Borrower, or any
Subsidiary or any entity with respect to which the Borrower holds an equity
method investment of not less than 40% acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the EBITDA
attributable to such assets or an amount equal to the percentage of ownership of
the Borrower in such Person times the EBITDA of such Person, for such period
determined on a pro forma basis may be included as Consolidated EBITDA for such
period, if on the date of such acquisition such Person, or the entity acquiring
such assets, as the case may be, is a Subsidiary or the Borrower.  In addition,
for purposes of this Section 6.06, Hybrid Securities up to an aggregate amount
of 15% of Total Capitalization shall be excluded from Consolidated Indebtedness
and Consolidated EBITDA may include, at the Borrower’s option, any Material
Project EBITDA Adjustments as provided in the definition thereof.

 

ARTICLE VII.
EVENTS OF DEFAULT

 

SECTION 7.01              Events of Default and Remedies.  If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 the principal of any Loan shall not be paid
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document shall not be paid, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)                                  any representation or warranty made or, for
purposes of Article III, deemed made by or on behalf of the Borrower herein, at
the direction of the Borrower or by the Borrower in any other Loan Document or
in any document, certificate or financial statement delivered in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed made or reaffirmed, as the case may be;

 

--------------------------------------------------------------------------------


 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(d)(i),
5.02 (with respect to the Borrower’s existence) or 5.07 or in Article VI;

 

(e)                                  the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those specified in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or
any other Loan Document to which it is a party and, in any event, such failure
shall remain unremedied for thirty (30) calendar days after the earlier of (i)
written notice of such failure shall have been given to the Borrower by the
Administrative Agent or any Lender or, (ii) a Responsible Officer of the
Borrower becomes aware of such failure;

 

(f)                                   other than as specified in Section 7.01(a)
or (b), (i) the Borrower or any Subsidiary fails to make (whether as primary
obligor or as guarantor or other surety) any payment of principal of, or
interest or premium, if any, on any item or items of Indebtedness (other than as
specified in Section 7.01(a) or Section 7.01(b)) or any payment in respect of
any Hedging Agreement, in each case when the same becomes due and payable
(whether by scheduled maturity, required payment or prepayment, acceleration,
demand or otherwise),beyond any period of grace provided with respect thereto
(not to exceed thirty (30) days); provided that the aggregate outstanding
principal amount of all Indebtedness or payment obligations in respect of all
Hedging Agreements as to which such a payment default shall occur and be
continuing is equal to or exceeds $75,000,000, or (ii) the Borrower or any
Subsidiary fails to duly observe, perform or comply with any agreement with any
Person or any term or condition of any instrument, if such failure, either
individually or in the aggregate, shall have resulted in the acceleration of the
payment of Indebtedness with an aggregate face amount which is equal to or
exceeds $75,000,000; provided that this Section 7.01(f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, so long as such
Indebtedness is paid in full when due;

 

(g)                                  an involuntary case shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 

--------------------------------------------------------------------------------


 

(i)                                     the Borrower or any Material Subsidiary
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(j)                                    (i) the General Partner fails to make
(whether as primary obligor or as guarantor or other surety) any payment of
principal of, or interest or premium, if any, on any item or items of
Indebtedness, when the same becomes due and payable (whether by scheduled
maturity, required payment or prepayment, acceleration, demand or otherwise),
beyond any period of grace provided with respect thereto (not to exceed thirty
(30) days); provided that the aggregate outstanding principal amount of all such
Indebtedness as to which such a payment default shall occur and be continuing is
equal to or exceeds $75,000,000, or (ii) the General Partner fails to duly
observe, perform or comply with any agreement with any Person or any term or
condition of any instrument, if such failure, individually or in the aggregate,
shall have resulted in the acceleration of the payment of Indebtedness with an
aggregate face amount which is equal to or exceeds $75,000,000; provided that
this Section 7.01(j) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness so long as such Indebtedness is paid in full when due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $75,000,000 shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

(l)                                     any member of the ERISA Group shall fail
to pay when due an amount which it shall have become liable to pay under Title
IV of ERISA; or notice of intent to terminate a Plan shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy) to the Borrower (a “Notice of Default”) take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or other holder of any of the Obligations to enforce its claims
against the Borrower (provided that, if an Event of Default specified in Section
7.01(g) or Section 7.01(h) shall occur with respect to the Borrower or any
Subsidiary, the result of which would occur upon the giving of a Notice of
Default as specified in clauses (i), (ii) and (v) below, shall occur
automatically without the giving of any Notice of Default):  (i) declare the
Total Commitment terminated, whereupon the Commitments of the Lenders shall
forthwith terminate

 

--------------------------------------------------------------------------------


 

immediately and any accrued facility fees shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans, and all the other Obligations owing
hereunder and under the other Loan Documents, to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, notice of demand
or of dishonor and nonpayment, protest, notice of protest, notice of intent to
accelerate, declaration or notice of acceleration or any other notice of any
kind, all of which are hereby waived by the Borrower; and (iii) exercise any
rights or remedies under the Loan Documents.

 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

 

SECTION 8.01              Appointment, Powers and Immunities.  Each Lender
hereby irrevocably appoints and authorizes the Administrative Agent to act as
its agent hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and such other Loan Documents, together with such other powers as are
reasonably incidental thereto.  The Administrative Agent (which term as used in
this sentence and in Section 8.05 and the first sentence of Section 8.06 shall
include reference to its Affiliates and its Affiliates’ officers, directors,
employees, attorneys, accountants, experts and agents):  (a) shall have no
duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (b) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, legality, enforceability or sufficiency of this Agreement, any other
Loan Document or any other document referred to or provided for herein or
therein or for any failure by the Borrower or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence or value of, or the perfection or priority of any Lien
upon, any collateral security or the financial or other condition of the
Borrower, the Subsidiaries or any other obligor or guarantor; (c) except
pursuant to Section 8.07 shall not be required to initiate or conduct any
litigation or collection proceedings hereunder; and (d) shall not be responsible
for any action taken or omitted to be taken by it hereunder or under any other
document or instrument referred to or provided for herein or in connection
herewith including its own ordinary negligence, except for its own gross
negligence, willful misconduct or unlawful conduct.  The Administrative Agent
may employ agents, accountants, attorneys and experts and shall not be
responsible for the negligence or misconduct of any such agents, accountants,
attorneys or experts selected by it in good faith or any action taken or omitted
to be taken in good faith by it in accordance with the advice of such agents,
accountants, attorneys or experts.  The Administrative Agent may deem and treat
the payee named in any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.  The
Administrative Agent is authorized to release any cash collateral that is
permitted to be released pursuant to the terms of this Agreement.

 

SECTION 8.02              Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including

 

--------------------------------------------------------------------------------


 

any thereof by telephone, telex, telecopier, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent
in good faith.

 

SECTION 8.03              Defaults; Events of Default.  The Administrative Agent
shall not be deemed to have knowledge of the occurrence of a Default or an Event
of Default (other than the non-payment of principal of or interest on Loans or
of fees) unless the Administrative Agent has received notice from a Lender or
the Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”.  In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  In the
event of a payment Default or Event of Default, the Administrative Agent shall
give each Lender prompt notice of each such payment Default or Event of Default.

 

SECTION 8.04              Rights as a Lender.  With respect to its Commitments
and the Loans made by it and its issuance, Wells Fargo (and any successor acting
as Administrative Agent) in its capacity as a Lender hereunder shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not acting as the Administrative Agent, and the term “Lender”
or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  Wells Fargo (and any successor
acting as Administrative Agent) and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Borrower (and any of its Affiliates) as if it were not acting as the
Administrative Agent.  Wells Fargo and its Affiliates may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders.

 

SECTION 8.05              INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT RATABLY IN ACCORDANCE WITH THEIR
APPLICABLE PERCENTAGES FOR THE INDEMNITY MATTERS AS DESCRIBED IN SECTION 10.03
TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE BORROWER UNDER SECTION 10.03,
BUT WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWER UNDER SAID SECTION 10.03
AND FOR ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR THE SYNDICATION AGENT IN ANY WAY RELATING TO OR ARISING
OUT OF:  (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR (B) THE ENFORCEMENT OF ANY OF THE TERMS OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT; WHETHER OR NOT ANY OF THE FOREGOING

 

--------------------------------------------------------------------------------


 

SPECIFIED IN THIS SECTION 8.05 ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF
THE ADMINISTRATIVE AGENT OR THE SYNDICATION AGENT, AS THE CASE MAY BE; PROVIDED
THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE
FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE
ADMINISTRATIVE AGENT OR THE SYNDICATION AGENT.

 

SECTION 8.06              Non-Reliance on Agents and other Lenders.  Each Lender
acknowledges and agrees that it has, independently and without reliance on the
Administrative Agent or the Syndication Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the Subsidiaries and its decision to enter into
this Agreement, and that it will, independently and without reliance upon the
Administrative Agent or the Syndication Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement.  Neither the Administrative Agent nor the Syndication
Agent shall be required to keep itself informed as to the performance or
observance by the Borrower of this Agreement, the other Loan Documents or any
other document referred to or provided for herein or to inspect the properties
or books of the Borrower.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent or the
Syndication Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent, the Syndication Agent or any of its
respective Affiliates.  In this regard, each Lender acknowledges that Andrews
Kurth L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only.  Each Lender will consult with its own legal counsel
to the extent that it deems necessary in connection with this Agreement and
other Loan Documents and the matters contemplated herein and therein.

 

SECTION 8.07              Action by Administrative Agent.  Except for action or
other matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (a) receive written instructions from
the Required Lenders (or all of the Lenders as expressly required by Section
10.02) specifying the action to be taken, and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. 
The instructions of the Required Lenders (or all of the Lenders as expressly
required by Section 10.02) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders.  If
a Default or Event of Default has occurred and is continuing, the Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders (or all of the Lenders as required by
Section 10.02) in the written instructions (with indemnities) described in this
Section 8.07; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.  In no event, however, shall the Administrative Agent
be required to take any action which exposes the

 

--------------------------------------------------------------------------------


 

Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.

 

SECTION 8.08              Resignation or Removal of Administrative Agent. 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent (so long as no Default or Event of
Default exists) with the prior written consent of the Borrower (which consent
will not unreasonably be withheld).  If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent (so long as no Default or
Event of Default exists) with the prior written consent of the Borrower (which
consent will not unreasonably be withheld).  Upon the acceptance of such
appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VIII
and Section 10.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

SECTION 8.09              Duties of Syndication Agent. Notwithstanding the
indemnity of the Syndication Agent contained in Section 8.05, nothing contained
in this Agreement shall be construed to impose any obligation or duty whatsoever
on any Person named on the cover of this Agreement or elsewhere in this
Agreement as a Syndication Agent, a Joint Lead Arranger or a Joint Book Manager,
other than those applicable to all Lenders as such.

 

SECTION 8.10              Trust Indenture Act.  In the event that Wells Fargo or
any of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any Obligation of the Borrower hereunder or under any other Loan Document by
or on behalf of Wells Fargo in its capacity as the Administrative Agent for the
benefit of any Lender under any Loan Document (other than Wells Fargo or an
Affiliate of Wells Fargo) and which is applied in accordance with the Loan
Documents shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

 

--------------------------------------------------------------------------------


 

ARTICLE IX.
INTENTIONALLY DELETED

 

ARTICLE X.
MISCELLANEOUS

 

SECTION 10.01       Notices, Etc.

 

(a)                                 The Administrative Agent, any Lender or the
holder of any of the Obligations, giving consent or notice or making any request
of the Borrower provided for hereunder, shall notify each Lender (in the case of
the Administrative Agent) and the Administrative Agent (in the case of a Lender)
thereof.  In the event that the holder of any Note or any of the Obligations
(including any Lender) shall transfer such Note or Obligations, it shall
promptly so advise the Administrative Agent which shall be entitled to assume
conclusively that no transfer of any Note or any of the Obligations has been
made by any holder (including any Lender) unless and until the Administrative
Agent receives written notice to the contrary.

 

(b)                                 Except with respect to notices and other
communications expressly permitted to be given by telephone, all notices,
consents, requests, approvals, demands and other communications (collectively
“Communications”) provided for herein shall be in writing (including facsimile
Communications) and mailed, telecopied or delivered:

 

(i)                                     if to the Borrower, to it at:

 

500 Dallas, Suite 1000

Houston, Texas 77002

Attention:         C. Park Shaper

Telecopy No.:  (713) 369-9499;

 

(ii)                                  if to the Administrative Agent, to it at:

 

c/o Wells Fargo Bank
MAC D1114-029
1525 West W. T. Harris Boulevard
Charlotte, North Carolina 28262

 

Attention:  Agency Services

 

Telecopy No.: (704) 509-2782; and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in the Administrative Questionnaire delivered by
such Person to the Administrative Agent or in the Assignment and Acceptance
executed by such Person;

 

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

 

(c)                                  Communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder

 

--------------------------------------------------------------------------------


 

by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02       Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances.  No waiver of any
provision of this Agreement or consent to any departure therefrom shall in any
event be effective unless the same shall be permitted by Section 10.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 No provision of this Agreement or any other
Loan Document provision may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder or under the Fee Letter, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan (including any payment required by
Section 2.10(b)), or any interest thereon, or any fees payable hereunder or
under the Fee Letter, or reduce the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) amend Section 2.21
without the consent of the Administrative Agent in addition to the consent of
the Required Lenders or (vi) change any of the provisions of this Section
10.02(b), or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.  Except as provided herein, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding

 

--------------------------------------------------------------------------------


 

Loans or other extensions of credit of such Lender hereunder will not be taken
into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver referred to
in clauses (i) through (vi) or the first of this Section 10.02(b) above or that
would alter the terms of this proviso shall require the consent of such
Defaulting Lender.

 

SECTION 10.03       Payment of Expenses, Indemnities, etc.  The Borrower agrees:

 

(a)                                 to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof, and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS
AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND
PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS
WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE
BORROWER OF THE PROCEEDS OF ANY OF THE LOANS, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH ANY REQUIREMENT
OF LAW, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY
OF THE BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS, OR (VI) ANY OTHER ASPECT
OF THE LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING
ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY
INDEMNIFIED PARTY, BUT

 

--------------------------------------------------------------------------------


 

EXCLUDING ALL INDEMNITY MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE
LENDERS OR ANY LENDER AND THE ADMINISTRATIVE AGENT OR THE SYNDICATION AGENT OR A
LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT OR LENDER OR BY REASON OF
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE PART OF THE
INDEMNIFIED PARTY SEEKING INDEMNIFICATION.

 

(c)                                  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY
THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE BORROWER OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY).

 

(d)                                 No Indemnified Party may settle any claim to
be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this Section
10.03.

 

(e)                                  In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Borrower of any such claim or demand being made against the Indemnified
Party and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand; provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

--------------------------------------------------------------------------------


 

(f)                                   THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT AN INDEMNIFIED
PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ENGAGED IN UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION OF
INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM
THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.

 

(g)                                  The Borrower’s obligations under this
Section 10.03 shall survive any termination of this Agreement, and the payment
of the Loans and shall continue thereafter in full force and effect, for a
period of six (6) years.

 

(h)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under this
Section 10.03, each Lender severally agrees to pay to the Administrative Agent,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

(i)                                     The Borrower shall pay any amounts due
under this Section 10.03 within thirty (30) days of the receipt by the Borrower
of notice of the amount due.

 

(j)                                    To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided, however, that the foregoing limitation shall not be deemed to
impair or affect the indemnification obligations of the Borrower under the Loan
Documents.  No Indemnified Party referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

SECTION 10.04       Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby.  Nothing in this Agreement,
expressed or implied, shall be

 

--------------------------------------------------------------------------------


 

construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

SECTION 10.05       Assignments and Participations  (a)  The Borrower may not
assign its rights or obligations hereunder or under the Notes without the prior
consent of all of the Lenders and the Administrative Agent.

 

(b)                                 Any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment to a
Lender or an Affiliate of a Lender, each of the Borrower and the Administrative
Agent must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld), (ii) except in the case of an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 for each such assignment, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that any consent of the Borrower otherwise
required under this Section 10.05(b) shall not be required if an Event of
Default has occurred and is continuing.  Upon acceptance and recording pursuant
to Section 10.05(d), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.05(e).

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

--------------------------------------------------------------------------------


 

The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.05(b) and any written consent to such assignment required by
Section 10.05(b), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to Section 10.05(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.05(b), and be indemnified under Section 10.03
as if it were a Lender.  In addition, each agreement creating any participation
must include an agreement by the Participant to be bound by the provisions of
Section 10.12.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.

 

(g)                                  The Lenders may furnish any information
concerning the Borrower in the possession of the Lenders from time to time to
assignees and Participants (including prospective assignees and participants);
provided that, such Persons agree to be bound by the provisions of Section 10.12
hereof.

 

(h)                                 Notwithstanding anything in this Section
10.05 to the contrary, without the consent of the Borrower, the Administrative
Agent or any other Lender, any Lender may assign

 

--------------------------------------------------------------------------------


 

and pledge its Notes to (i) any central bank having jurisdiction over the
assigning Lender and (ii) any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A and any operating circular
issued by such Federal Reserve System and/or such Federal Reserve Bank.  No such
assignment and/or pledge shall release the assigning and/or pledging Lender from
its obligations hereunder.

 

(i)                                     Notwithstanding any other provisions of
this Section 10.05, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

SECTION 10.06       Survival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 10.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)                                 To the extent that any payments on the
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received.

 

SECTION 10.07       Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties hereto relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof (including the Information Memorandum).  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 10.08       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.09       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the Obligations now
or hereafter existing under this Agreement and the other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured.  The
rights of each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.10       Governing Law; Jurisdiction; Consent to Service of Process 
(a)  This Agreement and the other Loan Documents shall be construed in
accordance with and governed by the laws of the State of New York.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING.  THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS C
T CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH THE BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS
AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY

 

--------------------------------------------------------------------------------


 

REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN
SECTION 10.01, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER
JURISDICTION.

 

(c)                                  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(d)                                 EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

 

SECTION 10.11       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

 

--------------------------------------------------------------------------------


 

SECTION 10.12       Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates,
directors, officers and employees and to its agents, including accountants,
legal counsel and other advisors who have been informed of the confidential
nature of the information provided, (b) disclosures in connection with any
pledge or assignment permitted under Section 10.05(h) and, to the extent
requested by any regulatory authority, including the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio, (c) to the extent a Lender reasonably believes it is
required by applicable laws or regulations or by any subpoena or similar legal
process (and, to the extent not prohibited under applicable law), such Lender
will provide prompt notice thereof to the Borrower), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
understanding with such Person that such Person will comply with this Section
10.12, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 10.12 or
(ii) becomes available to the Administrative Agent or any Lender from a source
other than the Borrower (unless such source is actually known by the individual
providing the information to be bound by a confidentiality agreement or other
legal or contractual obligation of confidentiality with respect to such
information).  For the purposes of this Section 10.12, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is known to a Lender, publicly known or
otherwise available to the Administrative Agent or any Lender other than through
disclosure (a) by the Borrower, or (b) from a source actually known to a Lender
to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.12 shall be considered to have complied with its obligation to do so
if such Person maintains the confidentiality of such Information in accordance
with procedures adopted in good faith to protect confidential Information of
third parties delivered to a lender.

 

SECTION 10.13       Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

--------------------------------------------------------------------------------


 

SECTION 10.14       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN
THE CASE OF THE BORROWER AND THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES
THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 10.15       U.S. Patriot Act.  Each Lender that is subject to the
requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

SECTION 10.16       No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendments, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and are not the financial advisors, agents or fiduciaries, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) the Administrative Agent and the Lenders have not assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative

 

--------------------------------------------------------------------------------


 

Agent or any Lender advised or is currently advising the Borrower or any of its
Affiliates on other matters) and the Administrative Agent and the Lenders have
no obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders, and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and the Administrative Agent and the Lenders have no obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  The Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty.

 

SECTION 10.17       Liability of Delegate.  It is hereby understood and agreed
that the Delegate shall have no personal liability for the payment of any amount
owing or to be owing hereunder or under the other Loan Documents.

 

[The rest of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David D. Kinder

 

 

 

Name:

David D. Kinder

 

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Shannan Townsend

 

Name:

Shannan Townsend

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Margaret Niekrash

 

Name:

Margaret Niekrash

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Todd J. Mogil

 

Name:

Todd J. Mogil

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Oram

 

Name:

Andrew Oram

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender and as the Syndication Agent

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Michael D. Spaight

 

Name:

Michael D. Spaight

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Philippi Sandmeier

 

Name:

Philippi Sandmeier

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Andreas Neumeier

 

Name:

Andreas Neumeier

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Steve Ray

 

Name:

Steve Ray

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director, Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director, Banking Products Services, US

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENTS

 

Wells Fargo Bank, National Association

 

$

190,000,000.00

 

Bank of America, N.A.

 

180,000,000.00

 

Citibank, N.A.

 

180,000,000.00

 

JPMorgan Chase Bank, N.A.

 

180,000,000.00

 

Barclays Bank PLC

 

190,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

180,000,000.00

 

Deutsche Bank AG New York Branch

 

180,000,000.00

 

Royal Bank of Canada

 

180,000,000.00

.

The Royal Bank of Scotland plc

 

180,000,000.00

 

UBS AG, Stamford Branch

 

180,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

180,000,000.00

 

TOTAL

 

$

2,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

EXISTING RESTRICTIONS

 

Port Authority Refunding Revenue Bonds Series 1994 (Kinder Morgan Operating L.P.
“B” Bonds relating to the Cora Terminal) in the aggregate amount of $23,700,000,
as issued by the Jackson-Union Counties Regional Port District.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated:                  

 

Reference is made to the Credit Agreement dated as of August 6, 2012 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among Kinder Morgan Energy Partners, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders named therein, Wells Fargo
Bank, National Association, as the Administrative Agent (the “Administrative
Agent”), and the other agents named therein.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

This Assignment and Acceptance, between the Assignor (as defined and set forth
in Schedule I hereto and made a part hereof) and the Assignee (as defined and
set forth on Schedule I hereto and made a part hereof) is dated as of the
Effective Date of Assignment (as set forth on Schedule I hereto and made a part
hereof).

 

1.                                      The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date of Assignment, an undivided interest (the
“Assigned Interest”) in and to all the Assignor’s rights, obligations and claims
under the Credit Agreement respecting those, and only those, credit facilities
contained in the Credit Agreement as set forth on Schedule I (collectively, the
“Assigned Facilities”, individually, an “Assigned Facility”), in a principal
amount for each Assigned Facility as set forth on Schedule I.

 

2.                                      The Assignor (i) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the Assigned Interest and that
the Assigned Interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or its respective Subsidiaries or the
performance or observance by the Borrower or its respective Subsidiaries of any
of its respective obligations under the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto; and
(iii) attaches the Note if any, held by it evidencing the Assigned Facility or
Facilities, as the case may be, and requests that the Administrative Agent
exchange such Note(s) for a new Note payable to the Assignor (if the Assignor
has retained any interest in the Assigned Facility or Facilities) and a new Note
payable to the Assignee in the amount which reflects the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date of Assignment).

 

3.                                      The Assignee (i) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance; (ii)
confirms that it has received a copy of the Credit

 

--------------------------------------------------------------------------------


 

Agreement, together with copies of the financial statements referred to in
Section 4.07 thereof, or, if later, the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis; (iii)
agrees that it will independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such other documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (iv)
appoints and authorizes the Administrative Agent to take such action as such
agent on its behalf and to exercise such powers as are reasonably incidental
thereto; (v) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; (vi) confirms that it is an Eligible Assignee; (vii) if the Assignee
is organized under the laws of a jurisdiction outside the United States,
attaches the forms prescribed by the Internal Revenue Services of the United
States certifying as to the Assignee’s exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such tax at a rate by an applicable tax treaty, and
(viii) has supplied the information requested on the administrative
questionnaire provided by the Administrative Agent.

 

4.                                      Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance by it and the Borrower and recording by the Administrative Agent
pursuant to Section 10.05 of the Credit Agreement, effective as of the Effective
Date of Assignment (which Effective Date of Assignment shall, unless otherwise
agreed to by the Administrative Agent, be at least five (5) Business Days after
the execution of this Assignment and Acceptance).

 

5.                                      Upon such acceptance and recording, from
and after the Effective Date of Assignment, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee, whether such
amounts have accrued prior to the Effective Date of Assignment or accrue
subsequent to the Effective Date of Assignment.  The Assignor and Assignee shall
make all appropriate adjustments in payments for periods prior to the Effective
Date of Assignment by the Administrative Agent or with respect to the making of
this assignment directly between themselves.

 

6.                                      From and after the Effective Date of
Assignment, (i) the Assignee shall be party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance or the Credit Agreement, relinquish
its claims and rights and be released from its obligations under the Credit
Agreement.

 

7.                                      THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to Assignment and Acceptance

 

Legal Name of Assignor:                                          

 

Legal Name of Assignee:                                            

 

Effective Date of Assignment:                                     

 

Assigned Facilities

 

Principal
Amount of
Assigned Interest

 

Percentage Assigned of Each
Facility (to at least 8
decimals) (Shown as a
percentage of aggregate
held by all applicable
Lenders)

 

Commitment

 

$

 

 

 

%

Committed Loans

 

$

 

 

 

%

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-B

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-C

 

FORM OF COMMITTED NOTE

 

               ,         

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of
                                                                                      
(the “Lender”), the lesser of (i) such Lender’s Commitment and (ii) the
aggregate amount of Committed Loans made by the Lender and outstanding on the
Maturity Date.  The principal amount of the Committed Loans made by the Lender
to the Borrower shall be due and payable on the dates and in the amounts as are
specified in that certain Credit Agreement dated as of August 6, 2012 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among the Borrower, the Lender, certain other lenders that
are party thereto, Wells Fargo Bank, National Association, as Administrative
Agent for the Lender and such other lenders, and the other agents named
therein.  All capitalized terms used herein and not otherwise defined shall have
the meanings as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Borrower.

 

This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Committed
Loans by the Lender and the other lenders to the Borrower from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

 

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

 

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-D

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.03

 

FORM OF BORROWING REQUEST

 

Dated             

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262-0680

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you by Kinder Morgan Energy Partners,
L.P. (the “Borrower”), a Delaware limited partnership, under Section 2.03 of the
Credit Agreement dated as of August 6, 2012 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents named therein.

 

1.                                      The Borrower hereby requests that the
Lenders make a Loan or Loans in the aggregate principal amount of
$                             (the “Committed Loan” or the “Committed
Loans”).(1)

 

2.                                      The Borrower hereby requests that the
Committed Loan or Committed Loans be made on the following Business Day:
                                .(2)

 

3.                                      The Borrower hereby requests that the
Committed Loan or Committed Loans bear interest at the following interest rate,
plus the Applicable Margin, as set forth below:

 

Type of
Committed Loan

 

Principal
Component of
Committed Loan

 

Interest
Rate

 

Interest Period
(if applicable)

 

Maturity Date for
Interest Period
(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      The Borrower hereby requests that the
funds from the Committed Loan or Committed Loans be disbursed to the following
bank account:                                                              .

 

5.                                      After giving effect to the requested
Committed Loan, the aggregate Credit Exposures, outstanding as of the date
hereof (including the requested Loans) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 Complete with an amount in accordance with
Section 2.03 of the Credit Agreement.

 

(2)                                 Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      All of the conditions applicable to the
Committed Loans requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Loans.

 

7.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                ,       .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.06

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.07

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Dated               

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262-0608

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you by Kinder Morgan Energy
Partners, L.P. (the “Borrower”), a Delaware limited partnership, under Section
2.07 of the Credit Agreement dated as of August 6, 2012 (as restated, amended,
modified, supplemented and in effect from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents named therein.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

Name of Bank:
ABA Routing Number:
Account Number:
Account Name:

 

2.                                      This authorization will remain in effect
until revoked or until a subsequent Notice of Account Designation is provided to
the Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this            day of                          ,         .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.08

 

FORM OF INTEREST ELECTION REQUEST

 

Dated              

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262-0608

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.08 of the Credit Agreement dated as of August 6, 2012 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), by and among Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders party thereto (the
“Lenders”), Wells Fargo Bank, National Association as Administrative Agent, and
the other agents named therein.

 

1.                                      This Interest Election Request is
submitted for the purpose of:

 

(a)                                 [Converting] [Continuing] a
                         Eurodollar Borrowing [into] [as] a
                         Borrowing.(1)

 

(b)                                 The aggregate outstanding principal balance
of such Committed Borrowing is $                            .

 

(c)                                  The last day of the current Interest Period
for such Eurodollar Borrowing is                           .(2)

 

(d)                                 The principal amount of such Committed
Borrowing to be [converted] [continued] is $                          .(3)

 

(e)                                  The requested effective date of the
[conversion] [continuation] of such Committed Loan is                      .(4)

 

(f)                                   The requested Interest Period applicable
to the [converted] [continued] Eurodollar Borrowing is             .(5)

 

--------------------------------------------------------------------------------

(1)                                 Delete the bracketed language and insert
“Alternate Base Rate” or “LIBOR Rate”, as applicable, in each blank.

 

(2)                                 Insert applicable date for any Eurodollar
Borrowing being converted or continued.

 

(3)                                 Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.

 

(4)                                 Complete with a Business Day in compliance
with Section 2.08 of the Credit Agreement..

 

--------------------------------------------------------------------------------


 

2.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this            day of                    ,      .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)                                 Complete for each Eurodollar Borrowing in
compliance with the definition of the term “Interest Period” specified in
Section 1.01.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.11

 

FORM OF NOTICE OF PREPAYMENT

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you by Kinder Morgan
Energy Partners, L.P. (the “Borrower”), a Delaware limited partnership, under
Section 2.11 of the Credit Agreement dated as of August 6, 2012 (as restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, Wells Fargo
Bank, National Association, as the Administrative Agent, and the other agents
named therein.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that the Borrower shall repay the following ABR Loans
and/or Eurodollar Loans in the amount of $                          .(1)

 

2.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:
                            .(2)

 

3.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                ,       .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 Complete with an amount in accordance with
Section 2.11(b) of the Credit Agreement.

 

(2)                                 Complete with a Business Day in accordance
with Section 2.11(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.01

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the
                                                         of KINDER MORGAN
MANAGEMENT, LLC, a Delaware limited liability company, the delegate of the
KINDER MORGAN G.P., INC., a Delaware corporation, general partner of KINDER
MORGAN ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”),
and that as such he is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Credit Agreement dated as of August 6, 2012 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Agreement”), among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, for the lenders (the “Lenders”), and the other agents
named therein, which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);

 

(a)                                 Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Sections 6.02 and 6.06 of the Agreement as of the end of the [fiscal
quarter][fiscal year] ending                                 .

 

(b)                                 There currently does not exist any Default
or Event of Default under the Agreement.

 

EXECUTED AND DELIVERED this            day of                                 ,
            .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------